                Case 3:21-cr-00121-JD Document 44 Filed 05/07/21 Page 1 of 6




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Eric.Cheng@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   Case No. CR 21-121 JD
                                                    )
15           Plaintiff,                             )
                                                    )   GOVERNMENT’S REPLY TO DEFENDANT’S
16      v.                                          )   SUPPLEMENTAL OPPOSITION
                                                    )
17   SIMON SAGE YBARRA,                             )
                                                    )   Hearing:     May 10, 2021
18           Defendant.                             )   Time:        11:00 a.m.
                                                    )
19

20

21

22

23

24

25

26

27

28

     GOV’T REPLY TO SUPP. OPP’
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 44 Filed 05/07/21 Page 2 of 6




 1 I.       INTRODUCTION

 2          On April 12, 2021, following a detention hearing in the Eastern District of California in which a

 3 magistrate judge ordered Simon Sage YBARRA’s release, the government moved to revoke

 4 YBARRA’s bond and remand him to custody pending trial. Dkt #12. At the Court’s request, the parties

 5 agreed to a briefing schedule and, according to that schedule, YBARRA opposed the government’s

 6 motion on April 28, 2021, see Dkt #34, and the government filed its reply on May 4, 2021, see Dkt #38.

 7          Two days, later, YBARRA filed a supplemental opposition arguing for the first time that there

 8 never should have been a detention hearing in the first place, and that the government was not entitled to

 9 seek his detention based on dangerousness. Dkt 41. The first argument is untimely and waived. The

10 second misunderstands the Bail Reform Act. The Act expressly allows detention based on a finding that

11 the defendant poses a danger to the community. YBARRA’s argument is contrary to the statute’s plain

12 language. The Court should reject both arguments.

13

14 II.      DISCUSSION

15          A.      YBARRA Did Not Object to the Magistrate Judge Holding a Bail Hearing and the
                    Court Did, In Fact, Hold a Bail Hearing.
16

17          YBARRA’s primary argument is that the government was not entitled to a detention hearing in

18 this case because YBARRA has not been charged with one of the crimes enumerated in 18 U.S.C.
19 § 3142(f)(1), and because, he claims, the government did not show a serious risk of flight or obstruction

20 of justice, as provided in § 3142(f)(2). Supp. Opp’n at 1. This argument is untimely. If YBARRA

21 wanted to challenge whether the court could hold a bail hearing in the first place, he should have raised

22 that before the magistrate did, in fact, hold a hearing. But he didn’t raise that challenge, and the court

23 held the hearing.

24          His argument is not well-taken in any case. First, YBARRA and his co-defendants are charged

25 with conspiracy to obstruct justice and obstruction of justice. The government submits that the fact of

26 the charges – plus the information the government has submitted in these proceedings (including

27 messages indicating YBARRA and at least one of his co-defendants talking about the destruction of

28 evidence) – more than demonstrates by a preponderance that YBARRA and his co-defendants represent

     GOV’T RESPONSE TO SUPP. OPP’N                        1
     CR 21-121 JD
                 Case 3:21-cr-00121-JD Document 44 Filed 05/07/21 Page 3 of 6




 1 a serious risk of further obstruction. One of YBARRA’s co-defendants made this same argument before

 2 the Court held his bail hearing. See Dkt #14. The Magistrate Judge (Hon. Jacqueline Scott Corley)

 3 rejected that argument and held the detention hearing, based in part on the fact that the defendants here

 4 have been charged with obstruction of justice. YBARRA acknowledges that the charged conduct fits

 5 within 18 U.S.C. § 3142(f)(2)(B), but argues, citing United States v. Motamedi, 767 F.2d 1403, 1408

 6 (9th Cir. 1985), that the Court should ignore that fact. See Supp. Opp’n at 2 n.2. YBARRA is confusing

 7 the grounds for a hearing with the grounds for detention – indeed, that confusion infects his entire

 8 submission. In Motamedi, the Ninth Circuit said only that the Court cannot consider the weight of the

 9 evidence – or in other words, the probability of his guilt – in determining whether to detain, under 18

10 U.S.C. § 3142(g), except inasmuch as the weight of the evidence makes it more or less likely that the

11 person is a danger or will fail to appear as directed. 767 F.2d at 1408. That is to ensure that detention

12 hearings don’t become mini-trials that forecast the ultimate outcome of the case. The court in Motamedi

13 did not say that the charges are irrelevant to whether the government is entitled to a detention hearing in

14 the first place. Indeed, such a holding would have made no sense, when § 3142(f)(1) premises the

15 requirement of a detention hearing on certain types of charges. In other words, YBARRA appears to

16 argue that, if the crime is one enumerated in § 3142(f)(1), then the Court may consider the charge itself

17 in determining whether to hold a detention hearing; but if the case falls under § 3142(f)(2), then the

18 Court may not consider the charge for that purpose, even though the statute uses the same encompassing
19 language for both sections (“in a case that involves”). That makes no sense. The Court should reject

20 YBARRA’s argument as waived and, in any event, incorrect.

21
            B.      YBARRA Misreads the Bail Statute; the Court Must Consider Danger to the
22                  Community.

23          YBARRA’s second argument is that the government may not seek to detain him on the ground

24 that he is a danger to the community. Supp. Opp’n at 2-4. Here, YBARRA misreads the bail statute.

25 Three provisions of the Bail Reform Act are relevant in this case. As described above, § 3142(f)

26 describes the circumstances in which the Court must hold a detention hearing, and establishes the burden

27 of proof for the detention hearing itself. Section 3142(g) sets forth the factors the Court must consider

28 in making the decision whether to detain or release a defendant. And § 3142(e) creates rebuttable

     GOV’T RESPONSE TO SUPP. OPP’N                       2
     CR 21-121 JD
                Case 3:21-cr-00121-JD Document 44 Filed 05/07/21 Page 4 of 6




 1 presumptions of detention in certain cases. YBARRA tries to import the bases for holding a hearing in

 2 the first place into the hearing itself. But sections 3142(e) and (g) make clear this is improper.

 3          Section 3142(g) provides that the Court consider four factors in every case, and determine based

 4 on its analysis of those factors “whether there are conditions of release that will reasonably assure the

 5 appearance of the person as required and the safety of any other person and the community.” The fourth

 6 of those four factors is “the nature and seriousness of the danger to any person or the community that

 7 would be posed by the person’s release.” Id. § 3142(g)(4). Section 3142(g) does not differentiate

 8 between detention hearings that arise under § 3142(f)(1) from those that arise under § 3142(f)(2). In

 9 other words, it does not prescribe a different analysis, or different factors for detention hearings that

10 arise under the latter provision (as the instant case does). YBARRA would have the Court re-write the

11 Act so that the Court considers all four factors in detention hearings that arise under § 3142(f)(1), but

12 only the first three factors in cases that arise under § 3142(f)(2). Indeed, the re-writing does not stop

13 with the excision of sub-section (4). The Court also would have to ignore everything that follows, “the

14 nature and circumstances of the offense charged” in sub-section (1), for there too, the Act directs the

15 Court to consider whether the defendant has been charged with a crime of violence, and gives as

16 examples the types of crimes listed in § 3142(f)(1). There is no basis for this exclusion – certainly, no

17 basis in the Act itself.

18          Section 3142(e) similarly directs the Court to detain a defendant if the Court finds that “no

19 condition or combination of conditions will reasonably assure the appearance of the person as required

20 and the safety of any other person and the community.” In other words, the decision whether to release

21 or detain is based on the Court’s assessment of two factors: non-appearance and danger. Like

22 § 3142(g), § 3142(e) does not distinguish between detention hearings that arise under §§ 3142(f)(1) and

23 (f)(2). YBARRA would have the Court read into the statute language that is not there.

24          YBARRA relies on a magistrate judge’s decision from the District of Oregon for the argument

25 that the government may not seek detention based on danger unless the crime charged falls under

26 § 3142(f)(1). See Supp. Opp’n at 3. First, this Court is not bound by the Oregon magistrate judge’s

27 decision. Second, that decision does not carry the weight YBARRA needs it to carry; what the

28 magistrate there found was that the charges in that case did not fall under § 3142(f)(1), and the

     GOV’T RESPONSE TO SUPP. OPP’N                        3
     CR 21-121 JD
                Case 3:21-cr-00121-JD Document 44 Filed 05/07/21 Page 5 of 6




 1 government had not made a sufficient showing to warrant a detention hearing under § 3142(f)(2).

 2 United States v. Gunn, D. Or. Case No. 3:19-mj-00207 Dkt #13 at 8 (Dec. 6, 2019) (“For the reasons

 3 stated above, the Court concludes that the Bail Reform Act does not authorize a detention hearing under

 4 18 U.S.C. § 3142(f)(1) because this case involves offenses not enumerated in 18 U.S.C. § 3142(f)(1)(A)-

 5 (E), and the United States has not presented sufficient evidence to demonstrate that Gunn presents a

 6 serious risk of flight, obstruction, or witness tampering to justify a detention hearing, or detention, under

 7 18 U.S.C. § 3142(f)(2).”). In other words, the magistrate held that, where neither § 3142(f)(1) nor

 8 § 3142(f)(2) applies, the government cannot obtain a detention hearing merely on the argument that the

 9 defendant is a danger to the community. 1 But that holding does not mean that, where the government is

10 entitled to a detention hearing under § 3142(f)(2), it is barred from arguing that the defendant should be

11 detained because he is a danger to the community (in addition to being a flight risk and/or that he may

12 obstruct justice or tamper with witnesses).

13          The most logical interpretation of §§ 3142(e), (f), and (g), and the one that reconciles their

14 language, is that § 3142(f) performs a “gate-keeping” function with respect to setting detention hearings

15 for serious federal cases or serious federal defendants. But once the court determines that a hearing is

16 warranted, the court may consider all of the factors set forth in § 3142(g) in determining whether the

17 defendant is a flight risk or a danger to the community. See, e.g., United States. v. Megahed, 519 F.

18 Supp. 2d 1236, 1246 (M.D. Fla. 2007) (rejecting “the premise that detention is not available because of
19 the prospective detainee’s dangerousness unless the detainee is charged with a felony listed in Section

20 3142(f)(1),” and after a “systematic review of the statute” finding that this “interpretation stands athwart

21 both the words of the statute and the sense of the statute”). YBARRA’s interpretation would require a

22 court to ignore evidence that a defendant poses an obvious and imminent danger to others in all cases

23 that arise under § 3142(f)(2), and simply hold its nose and sign the release order, knowing that doing so

24

25          1
            YBARRA also cites United States v. LaLonde, 246 F. Supp. 2d 873, 875 (D. Ohio 2003) for
26 this purposes. But like the magistrate judge in Gunn, the district court in LaLonde found that the
   hearing never should have been held because the “Magistrate Judge did not find that one of the
27 conditions identified in 18 U.S.C. § 3142(f) was present in this case. His inquiry into the
   appropriateness of detention should have ended there.” 246 F. Supp. 2d at 875. Here, YBARRA never
28 challenged the original detention hearing, and for the reasons set forth above, any such challenge would
   have failed.
     GOV’T RESPONSE TO SUPP. OPP’N                        4
     CR 21-121 JD
               Case 3:21-cr-00121-JD Document 44 Filed 05/07/21 Page 6 of 6




 1 would result in harm to others. That cannot be right and the Court should reject it.

 2

 3 III.     CONCLUSION

 4          For the reasons set forth in its submissions in this case, the government submits that it has

 5 established a basis for a detention hearing under §3142(f)(2) and that YBARRA ought to be detained.

 6

 7 DATED: May 7, 2021                                             Respectfully submitted,

 8                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
 9
                                                                  _______/s/_________________
10
                                                                  ERIC CHENG
11                                                                FRANK J. RIEBLI
                                                                  Assistant United States Attorneys
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     GOV’T RESPONSE TO SUPP. OPP’N                       5
     CR 21-121 JD
